 CAED 435                                       United States District Court, Eastern District of California                                                  FOR COURT USE ONLY
 (Rev. 04/18)       Case 1:07-cv-00620-AWI-EPG Document 530 Filed 05/27/20 Page 1 of 1
                                                                 TRANSCRIPT ORDER                                                                             DUE DATE:
PLEASE Read Instruction Page (attached):
1.YOUR NAME                                           2. EMAIL                                                           3. PHONE NUMBER                      4. DATE
James Weaver                                  james.e.weaver@usdoj.gov                                               202-305-4929                             5-27-2020
5. MAILING ADDRESS                                                                                                   6. CITY                                  7. STATE             8. ZIP CODE
555 4th Street, NW -- Room 7929                                                                                      Washington                               DC                   20001
9. CASE NUMBER                               10. JUDGE                                                                                        DATES OF PROCEEDINGS
1:07-cv-00620-AWI-EPG                         Erica P. Grosjean                                                      11. FROM 4-23-2020                   12. TO 5-26-2020
13. CASE NAME                                                                                                                                LOCATION OF PROCEEDINGS
Ioane v. Noll (formerly Halliday v. Spjute)                                                                          14. CITY Fresno                      15. STATE CA
16. ORDER FOR
’ APPEAL No.                                          CRIMINAL                                                           CRIMINAL JUSTICE ACT                       BANKRUPTCY
’   NON-APPEAL                                ’
                                              ✔       CIVIL                                                          ’   IN FORMA PAUPERIS                     ’   OTHER (Specify)

17. TRANSCRIPT REQUESTED (Specify portion(s) and date(s) of proceeding(s) for which transcript is requested) You must provide the name of the Reporter.

            TRIAL                             DATE(S)                         REPORTER                                         HEARINGS                        DATE(S)             REPORTER
    ENTIRE TRIAL                                                                                                     ✔   OTHER (Specify Below)
    JURY SELECTION                                                                                                       Informal Discovery Conference          4-23-2020             Alice Timken

    OPENING STATEMENTS                                                                                                   Informal Discovery Conference          5-26-2020             Otilia Rosales

    CLOSING ARGUMENTS
  JURY INSTRUCTIONS




                                                                                                                18. ORDER                     (Grey Area for Court Reporter Use)
                            ORIGINAL
 CATEGORY            (Includes Certified Copy to                                     ADDITIONAL
                                                       FIRST COPY                                                         NO. OF PAGES ESTIMATE                               COSTS
                    Clerk for Records of the Court)                                    COPIES
                                                                                   NO. OF COPIES
  ORDINARY
                                                                                   NO. OF COPIES
    14-Day
                                                                                   NO. OF COPIES
 EXPEDITED
                                                                                   NO. OF COPIES
    3-Day
                                  ✔                                               + 1 digital
                                                                                   NO. OF COPIES
     DAILY
                                                                                   NO. OF COPIES
    HOURLY

 REALTIME
                           CERTIFICATION (19 & 20)
      By signing below, I certify I will pay all charges (deposit plus additional).                                            ESTIMATE TOTAL

19. SIGNATURE                                                                                                        PROCESSED BY
                 JAMES WEAVER
                                                         Digitally signed by JAMES WEAVER
                                                         DN: c=US, o=U.S. Government, ou=Dept of Justice, ou=TAX,
                                                         cn=JAMES WEAVER, 0.9.2342.19200300.100.1.1=15001000302973
                                                         Date: 2020.05.27 16:56:18 -04'00'


20. DATE                                                                                                             PHONE NUMBER
5-27-2020
TRANSCRIPT TO BE PREPARED BY                                                                                         COURT ADDRESS




                                                          DATE                                   BY
ORDER RECEIVED

DEPOSIT PAID                                                                                                         DEPOSIT PAID

TRANSCRIPT ORDERED                                                                                                   TOTAL CHARGES

TRANSCRIPT RECEIVED                                                                                                  LESS DEPOSIT
ORDERING PARTY NOTIFIED
TO PICK UP TRANSCRIPT                                                                                                TOTAL REFUNDED

PARTY RECEIVED TRANSCRIPT                                                                                            TOTAL DUE
